Order                                                                   Michigan Supreme Court
                                                                              Lansing, Michigan

  October 25, 2006                                                              Clifford W. Taylor,
                                                                                         Chief Justice

  129564-67                                                                    Michael F. Cavanagh
                                                                                          	
  129569-72 & (70)                                                             Elizabeth A. Weaver
                                                                                      Marilyn Kelly
                                                                                 Maura D. Corrigan
                                                                               Robert P. Young, Jr.
                                                                               Stephen J. Markman,
  JOEANN BATES,                                                                               Justices
           Plaintiff-Appellee,
  v                                                   SC: 129564-67      

                                                      COA: 252022, 252047,          

                                                        252792, and 252793

  DR. SIDNEY GILBERT,                                 Wayne CC: 03-308969-NH              

            Defendant-Appellee, 

  and 

  D&R OPTICAL CORPORATION,
  d/b/a HEALTH CENTER OPTICAL,

             Defendant-Appellant. 

  _________________________________________/
  JOEANN BATES, 

           Plaintiff-Appellee/

           Cross-Appellant, 

  v                                                   SC: 129569-72      

                                                      COA: 252022, 252047,          

                                                        252792, and 252793

  DR. SIDNEY GILBERT,                                 Wayne CC: 03-308969-NH              

            Defendant-Appellant/ 

            Cross-Appellee,

  and
  D&R OPTICAL CORPORATION,
  d/b/a HEALTH CENTER OPTICAL,

             Defendant-Appellee/ 

             Cross-Appellee. 

  _________________________________________/

         On order of the Court, the applications for leave to appeal the August 16, 2005
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. We direct the Clerk to schedule oral argument on whether to
  grant the applications or take other peremptory action. MCR 7.302(G)(1). At oral
                                                                                                                2

argument, the parties shall address whether the requirements of MCL 600.2912d(1)(a)-(d)
are satisfied if: (1) a plaintiff files a single affidavit of merit that is signed by a health
professional who plaintiff’s counsel reasonably believes is qualified under MCL
600.2169 to address the standard of care, but who is not also qualified to address
causation; or (2) a plaintiff files a single affidavit of merit that is signed by a health
professional who plaintiff’s counsel reasonably believes is qualified under § 2169 to
address causation, but who is not also qualified to address the standard of care. The
parties shall also address whether § 2912d(1) permits or requires a plaintiff to file
multiple affidavits, signed by different health professionals, when a single health
professional is not qualified under § 2169 to testify about both the standard of care and
causation. The parties may file supplemental briefs within 42 days of the date of this
order, but they should avoid submitting a mere restatement of the arguments made in
their application papers.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 25, 2006                    _________________________________________
       d1018                                                                  Clerk